Citation Nr: 0632981	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  98-12 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio 


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cesarean section, degenerative changes at C3-C4, back 
disability, a left foot disability, a left knee disability, a 
right knee disability, and a left hip disorder, to include 
bursitis. 

2.  Entitlement to rating in excess of 20 percent for status 
post artery bypass grafting due to aneurysm.  

3.  Entitlement to compensable ratings for bursitis of the 
right hip, a plantar wart on the right foot, residuals of a 
right wrist fracture, a bilateral mandibular fracture, 
residual scarring from an artery graft in the right thigh, a 
scar on the chin, residuals of a left wrist fracture, and 
status post small bowel obstruction due to adhesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to March 
1996.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office located in Huntington, West Virginia.  Thereafter, the 
case was transferred to the VA Regional Office in Cleveland, 
Ohio (hereinafter RO).  

The issues of entitlement to service connection for 
degenerative changes at C3-C4 and left and right knee 
disabilities, as well as entitlement to a rating in excess of 
20 percent for status post artery bypass grafting due to 
aneurysm and entitlement to compensable ratings for bursitis 
of the right hip, a plantar wart on the right foot, residuals 
of a right wrist fracture, a bilateral mandibular fracture, 
residual scarring from an artery graft in the right thigh, a 
scar on the chin, residuals of a left wrist fracture, and 
status post small bowel obstruction due to adhesions are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.   

 
FINDINGS OF FACT

1.  The medical evidence shows a residual abdominal scar from 
a cesarean section performed during service.  

2.  There is no competent evidence demonstrating that the 
veteran has a current back disorder, a left foot disorder, or 
a left hip disorder, to include bursitis, that is related to 
her military service.  


CONCLUSIONS OF LAW

1.  An abdominal scar was incurred in active military service 
as a residual of a cesarean section.  38 U.S.C.A. §§ 1110, 
1131, 5013A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  A back disorder, a left foot disorder, and a left hip 
disorder, to include bursitis, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5013A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  VA must also notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2001 and 
February 2003.  These letters informed the veteran to submit 
any pertinent evidence in her possession, informed her of the 
evidence required to substantiate her claims, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims that are adjudicated below has been obtained, and the 
veteran has been afforded appropriate VA examinations with 
respect to these claims.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claims 
adjudicated below.  The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims adjudicated 
below. 

The veteran was informed of disability ratings and effective 
date elements by a letter in August 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease incurred during active 
military service, or for aggravation of a pre-existing injury 
or disease during such service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of: (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The June 1984 service entrance examination and medical 
history were negative for any of the disabilities for which 
service connection is claimed.  In August 1985, the veteran 
complained about left knee pain.  The initial diagnosis was 
overuse syndrome, followed by inferior patella tendonitis and 
a lateral collateral ligament strain.  In March and April 
1986, the veteran went to a podiatry clinic complaining about 
foot pain, with diagnoses including plantar fasciitis, and 
the veteran was fitted with orthotics for her feet in April 
1986.  A February 1991 service medical record showed the 
veteran complaining about neck pain following an automobile 
accident.  X-rays of the cervical spine at that time were 
negative.  The assessment at that time also included low back 
pain and greater trochanter bursitis in the right hip.  


In July 1991, the veteran complained about persistent low 
back pain and stiffness since the automobile accident.  A 
Magnetic Resonance Imaging scan of the back conducted at that 
time was negative, and the assessment was low back pain, 
secondary to an automobile accident.  The prescribed 
treatment was physical therapy and for the veteran to 
maintain a proper posture.  A service medical record dated 
later in July 1991 also showed the veteran complaining about 
low back pain, with the assessment at that time being 
mechanical low back pain.  

The veteran complained about discomfort in the arches of his 
feet, worse in the left, in August 1994, and the diagnosis 
was plantar fasciitis.  An October 1994 service medical 
record also showed plantar fasciitis.  In November 1994, the 
veteran delivered a baby via cesarean section, and a February 
1995 medical report noted that the veteran's abdominal 
incisions were healed.  The January 1996 separation 
examination showed a scar in the mid-abdominal region but was 
negative for any abnormal findings of the left foot, back, or 
left hip.  The veteran reported at that time that she had 
back and neck pain as a result of the in-service motor 
vehicle accident.  

The January 1996 service separation examination clearly 
demonstrates residual abdominal scarring from a cesarean 
section, and this scarring was also demonstrated at an April 
1999 VA skin examination.  As such, service connection for an 
abdominal scar as a residual of the in-service cesarean is 
warranted.  

VA examinations conducted in April 1999 and May 1999 showed 
no limitation of motion of the lumbar spine and the 
orthopedic examination was otherwise described as "benign."  
With regard to her hips, the veteran described right hip pain 
but did not refer to any pain in the left hip, and x-rays of 
the left hip were negative.  No limitation of motion was 
noted in the left hip.  As for the left foot, the reports 
from the examination of the feet conducted in April 1999 
showed the veteran reporting no pain or other symptoms in the 
left foot and there were no objective findings of any 
disability in the left foot.  None of the examinations 
conducted in April or May 1999, or any other medical evidence 
of record, contain clinical findings or opinions linking a 
back disorder, a left foot disorder, or a left hip disorder 
to the veteran's military service or to any incident therein.  


In summary, the service separation examination was negative 
for a back disorder, a left foot disorder, or a left hip 
disorder, to include bursitis, and the post-service medical 
evidence contains no clinical findings or opinions linking a 
current disability associated with these conditions and the 
veteran's military service.  The Board recognizes the 
veteran's sincere belief, and respects her right to offer her 
opinion in this regard, that these conditions are related to 
in-service symptomatology or pathology.  However, her 
statements are not competent evidence as to diagnosis, 
medical etiology, or causation.  See Espiritu, 2 Vet. App. 
495.  As such, service connection for a back disability, a 
left foot disability, and a left hip disability, to include 
bursitis, is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for a back disability, a 
left foot disability, and a left hip disability, to include 
bursitis, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for an abdominal scar as a residual of a 
cesarean section is granted.   

Service connection for a back disorder, a left foot disorder, 
and a left hip disorder, to include bursitis, is denied. 


REMAND

The record reveals that although the veteran failed to report 
to VA examinations scheduled for April 2005, this was likely 
due to the fact that she did not receive notice of the 
examinations, as such notice was sent to a previous address.  
The last comprehensive VA examinations were, as referenced by 
the veteran's representative in August 2006, conducted in 
1999.  The veteran's representative contends that because 
these examinations were conducted over six years ago, the 
veteran should be scheduled for further VA examinations.  The 
Board agrees that such examinations are necessary to 
equitably adjudicate the increased rating claims on appeal.  
As such, this remand will direct that the veteran again be 
scheduled for VA examinations to assess the severity the 
disabilities for which the RO has granted service connection.   

With respect to the other issues that must be remanded, 
entitlement to service connection for cervical spine and a 
right and left knee disability, the veteran described having 
constant aching and cracking in her neck since the in-service 
automobile accident at an April 1999 VA examination.  X-rays 
of the cervical spine at that time showed degenerative 
changes at C3-C4, and the assessment following this 
examination was muscle spasm and soft tissue point tenderness 
over the shoulders and cervical spine with probable 
fibromyalgia rheumatica.  In light of these findings of 
current cervical arthritis and the in-service complaints of 
neck pain, the Board concludes that a VA examination is 
necessary to determine if there is an etiologic relationship 
between such disability and service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In addition, given the 
in-service evidence of treatment for knee complaints, April 
1999 x-ray findings of mild degenerative changes in the 
lateral aspects of both knees, and an April 1999 assessment 
by a VA examiner that the veteran had bilateral knee pain due 
to asserted in-service parachute jumping, a VA examination is 
necessary to determine if there is an etiologic relationship 
between current bilateral knee arthritis and her military 
service.  Id.  

For the reasons stated above, these issues are remanded for 
the following actions:

1.  The veteran must be scheduled for 
appropriate VA examinations to determine 
the current severity of her service-
connected residuals of artery bypass 
grafting due to aneurysm, bursitis of the 
right hip, a plantar wart on the right 
foot, a right wrist fracture, a bilateral 
mandibular fracture, scarring from an 
artery graft in the right thigh, a scar 
on the chin, a left wrist fracture, and 
status post small bowel obstruction.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The report prepared must 
be typed.

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any cervical spine 
disorder and bilateral knee disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed cervical spine disorder and 
left and right knee disorder is related 
to the veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the completion of the 
development requested above, the claims 
that have been remanded must be 
readjudicated by the RO.  If any benefit 
on appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
that have been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to these issues.  An appropriate period 
of time must be allowed for response.  
Thereafter, the case must be returned to 
the Board for further appellate 
consideration.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


